Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 1 of 12

55
{`5;»25 §?;:"F`z .E;)
t":;~ !,_;_N ,fj,,
&?f?/‘ts» ‘§’F’"r

m THE UNITED sTATES I)ISTRICT_(;Q1.l
FOR THE DISTRICT OF . -

  
 
 

 

cmt/0 ole/024 f
CaseNo. /Q MM/ gi~t€

(Write the fall name of each platntzjj" who istilzng ([O bejmed in by the Clerk,S Ojj,ice)
this complaint 17 the names of all the plaintiffs
cannot fit tn the space abave, please write _see ` buy Trial: m Yes m NO
attached " in the space and attach an addztianal

(check one)

page with thefull list of names )

 

 

-against- ,

sims w meRv.Lt;rL/U

 

 

(Write the full name of each defendant who is
being sued. ff the names ofail the defendants
cannot ft in the space above, please write “see
attached” in the space and attach an additional

page with the full list afnames.)

 

Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 2 of 12

I. The Parties to 'I`his Complaint
A. The Plaintiff(st

Provide the information below for each plaintiff named in the complaint Attach
additional pages it`needed.

Name EMI]{O ¢#)-./'OYU.ZA
'StreetAdo`re-ss 251 EAS T' Z’Rd §_T'APT fix

City and County M dL /U hGLTT¢&A/ W y

State and Zip Code /'l./ Y 100 C) q

Telephone Number Cj§ 0 }:;,) 5 7 516 6 ){5
.E-mailAddress C"Mt ito`)¢i,/U,Zq LIQ ‘7 ;?FA)'/-CQM

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
'r:hether the defendant is an individual, a government agency, an organization, or
a corporation For an individual defendant, include the person’sjob or title (if
known). Attach additional pages ifneeded.

Det`end ant No. l

 

 

Name STA TE Oll,` mg£yl?gn}€£
10b anne Eat<.: 7'5 tel @ 995 73»[¢ 7' 6a 09#7'
(ifknown)

StreetAddress 14 5 O E tv O)"TJ" g ?/t“’
City and County B ii / 71 /V) 0¢}"{°
State and Zip Cocle L[Z fig kraft 19 r(-/C( r2 / 2 / ,?

Telephone Number

 

E»mail Address
(if known)

 

i-.)

Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 3 of 12

Det`endant No. 2

Name Ml§§ jad"’L-/l jl`m')DEl</’/L/j`
JoborT-itie § TA F/: f-] ¢_rj'o 'r m,. ly

{ii.`known}

Street Address
City and County
State and Zip C‘=GGS
Telephone Number

E-mail Address
iii known)

 

 

 

 

 

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Teiephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Defendant No. 4

Name

Job or Titie

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

(lf there are more than four de_kndants, attach an additional page
providing the same information for each additional defendant.)

H.

Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 4 of 12

Basis for Ju risdiction

Federai courts are courts of |imitedjurisdiction (limi-ted power). Genera‘liy, only two
types of cases can be heard in federal court1 cases involving a federal question and cases
involving diversity of citizenship of the parties Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. in a diversity of citizenship case, no defendant may be a citizen of the same Sta'te
as any plaintiff n

What is the basis for federal court jurisdiction? (eheck all that apply)
id F ederal question |:l Diversity of citizenship

F ill out the paragraphs in this section that apply to this case.

_A. if the Basis for Ju risdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the Unitcd
States Constitution that are at issue in this case.

Th¢ time/ml m'/a/T' 6 alt/¢U_‘¢t¢u7¢es‘ a, C!c:\'l`¢;¢-' cyr
")~1'9}')7'5 dc Si`fl/uc¢l 7"¢: nda/fe C’h'm:’)t/A/Pre$¢(c?'r`¢m):
CC ’ .L ' ' ` 'a\`T' ¢l'o

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintift{s}

a. If the plaintiff is an individual

The plaintiff, (name) E M;l; 0 l fl TU,Z£, is a citizen of
the State of (name) /\/ y

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

(D" more than one plaintiff is named in the complaintx attach an additional
page providing the same information for each additional plaintijj’.j

4

irl

Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 5 of 12

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) . is a citizen of
the State of {name) . Or is a citizen of

 

§oreign nation)

 

b. lf the defendant is a corporation

The defendant, (name)$f 19 rf ;l§/iRl'¢l- F'l l‘l-/.D , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Or is
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

 

business in (name)

 

(Ifmore than one defendant is named in the coinplaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant
owes or the amount at stake_is more than S7_5,000, not counting interest
and costs of court, because (explain):

l$ j ltO; `_I l»l-é-ll-i /Uall_ C o vn!rti@\j lUl-Yl"€$l-
AA,_J_J fisch Ca sfs rv¢.`l*t“)» cfh- mi`ss»`¢»,a$`
avoin clay becno$c _l'hal'i$`l'e ehth vrao/ja`=l`citolec.&t(;=

_c.azafn@ cescael”;el@ morrow .,__

Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 6 of 12

lII. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct. lf more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph Attach
additional pages if needed.

.M/;r,,n/c l'o?.¢> /§'( monrvirv‘j 7 came T'o l?a/l`.’,m;,¢

 

 

C(`Z\;_ bg ¢Q'¢/§( __7__' hA¢-/ Cd"'/§`rrc../'l`z'afv$' T`OHS 70
9¢1 SoK/C Lz..:1zl'l}’ /l/ Thp fij_v A_n./cl Tr) <7)4§/
` FU( JCMY l”rw;cJ hovgz=_

 

nehi/h .'c zu/? /U¢h/e 67 Ra/szaac-mp. -a_/;)za'

bvz 352 ZZQGA!C'-r_€)'/l/én)\) Oltsuf.h C'{A§( l¢;:¢’/U7_6

 

5
1911/ldcs PlACc fahr'l;pr w/)rrt/f/A,A§'On)
g£lz`mz_re an~Tac-»-AJ 1`7"!)¢/¢=1)9/\/ 7`0 t?Az`/U gaf
dcr¢'¢l€¢l 7`0 ala l?ACl( T.r. My 'll`_ri'p¢J hcm¢

!4 l;$,)¢dmfl/bok\’ AU{‘. bur brth j wills
welt<l~ji Abo\..l'nb/oé)( Pfl$'$/'/L)/e) hac 219th

0 l

Hij}i)_n)v¢l AL/e/. o/t/ BH/f,‘m¢;re F)Uc. CAS?";,`J¢
A m¢¢¢ LQM¢¢;/Z g #Qz§¢c deep QA¢;L §j,¢,'g fn
mc comer c1,, vw ,1,.,~¢. 1..,,_»¢ manna/scene
~olrl'fJ’/‘( ht/lauf £'r~nm/\C}’_/ l) r)¢l~Tj-.hf 514/14a

._)",/n¢ TheTmA/l/ A~s<'m,l/rm, AM,</_g__
mo /\"CL`T(V( huth q. 3'7`¢_'!/ lt’/Ul/CK/€$ Fl'/l./Cl

… ar mnt?y.tnn/¢t. ask
T¢hic: g'M/T`v¢}*ff$ fin/pf TJM€ )-17 S7 07’1/['7-
F`@J: CAc/S v r;,i'.` Ih@ _lrt/(_l:'l£¢"(tex/r WOr_l(
Th£li`l' 1'1' _DJ”O€/Cyl”av$ B_rr Pcr_l'~'-'@?*M/'/t/jl

1~ .Thc 57`»97'¢ a)f Men’l/zam¢ imp/y, mud
r_,,.T)/,DL,T AA."t" 117/hofth or_”.,l.…ig_n.za£wj

1197 &[fg[t ;45¢5 jhav_l¢( /)c Sre by ATcJar.'ZlhAJi)/G

 

 

IV.

Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 7 of 12

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or

why such compensation could not be measured
feca coast cars mr 1 tra-57 tacoma/taiwan
om¢¢n) '>3-1-1¢/_5’ o~ case halzo)£"‘}“ij.“ol pti/dnc v
;¢_c_in)¢lclnyo-ASQA)?-jdl$/!ANJ The _par?'e)~ atf
ja HrU$ t~)ct’l’¢`tu§` l-l¢>gpi`fn/ <>,l/cl,»ra<t mays

c c ‘ T“` 7" ' _` `
efcev$c it »vc¢.l Tab¢ pay meet r=-)- a ey< $c`s;~`,cm,

Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 8 of 12

Certil'lcation and Closing

Under Federal Rule of Civil Procedure l l, by signing below, l certify to the best ofmy
knowledge, information, and belief that this complaint: (l) is not being presented for an
improper purpose_. such as to harass, cause unnecessary delay, or needlessly increase the
cost oflitigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule l l.

A. For Parties Without an Atturney

l agree to provide the Clerk"s Ot`iice with any changes to my address where case-
reiated papers may be served. l understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date ofsignlng: 522 ,2()

Signature of Plaintiff

l""`~`.___.-/ \ -
Printed blame offPlaintiff w j l 7 0 l ,C) f\/ Z,H

 

(Ifmore than one plaintiff is named in the complaint attach an additional
certification and signature page for each additional plaintiff )

B. For Attorn eys

Date ofsigning: , 29

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

blame of L.aw Firm
Address

'l`elephone Number
Email Adclress

 

 

 

 

 

Case 1:19-cV-00861-GLR Document 1 Filed 03/22/19 Page 9 of 12

This is a l_aw suit begin tor 310,746.14 USAD.
Hello My Name is Emilio l_anza,This is a Case that happened on thursday 9~20-18, Case
#0502377501,Such Case began on June 10-20-18, on the Morning of that day i Came from
Manhattan New york to visit one ot my friend and because l have a construction Jobs that it
need it to get done in Ba|timore MD,but on line afternoon of such day l went to walk on Baltimore
bay which is a nice area to be1 but when iwas on downtown it began to rain so i decided to
come back to my triend home through Baltimore Ave, but when l was about tour blocks away to
arive at my friend home, it was so dark and raining evening when i saw a door opening at my
left side, then at the same time a man came out from a door in a faster way saying what do you
doing here Motherfucker get the hell outtrom here but at the same lime that man began to
swing at me with his knuckle then seeing that l began to block his knuckles to avoid being injury
but when this man find out that it was impossible to hit me he put his hand into his packets and
pull a steel knuckles and swinged at me at the same time hitting my hand linger and my face
develope injuries on my face given thati began to bleed a lot ot blood, at the same time i saw a
white man on the sidewalk with dogs, this white man seeing this black man hiting me he tried to
intervine in a way to stop hiting me doing that the black man tried to go against the white man
doing that the white man run to the right side of the Ave to his home but at the same time the
black man who hit me he began to asking me for maney saying, do you have money, i said not l
do not have any money, hearing that he said, yes you do have money i repeat saying i do not
have any money at al|, but at the same time the white man cameback out his home running
toward the left side where i was it, seeing that the black man began to runn in a hight speed
unti|| disappear on the dark night, doing that, the white man can to me saying why this man was
just hiting you for not reason. 1 said this guy it's just a troublemaker, but at the same time i still
bleeding, given that the white man saidl you just have a tow scratches but becase perhaps at
the rain you are bleeding, do you want a bottle of water, i say yes ct course, given that the white
man took me to inside his home and gave me a bottle ot water then i say thanks and at the
same time iwoke out to the street and the white man came out behind me seeing that i saw the
police car parking about halt block away from the seeing, given that the white man came to me
saying just go to talk to the police, given that the white man and i walk to the police car,when
we got to the police, the white man said to the police, this man just walking on the street and a
black guy just assault him for not reason then the police officer hearing that he came out his
police car and askme saying do you want to go to the doctor you just have 2 scrach on your eye
given that thinking about that go to the hospital through an anbulance lt cost to much money
and given at what the officer said that i just had 2 scratch i thought to get home and drive to the
hospital to be checked and make sure that i was fine or not because the last time that l got hit
by a car wash machine it cost me about $45 thousand dollars. thinking about that i said to the
police okay ii is just 2 scratches i going home but still the point is thatwe has to stop this man by
hitting people given that,that the police officer said okay so give me your phone number and you
will have a call to go to identity the suspect i said okay then the police officer asked to the white
man for his -'

Case 1:19-cv-00861-GLR Document 1 Filed 03/22/19 Page 10 of 12

phone number too and after i gave it my phone number i said thankyou and i left the seeing but
as soon i got to my friend home i prepare to go to the hospital then when i left horne to the
hospitald at soon i got into .Johns Hopkings t~iospital emergency room i got register then few
minutes later i got take care by the hospital personnel, they took me att night choking my eyes
atl night and releassed me next day about 10 AM with the advise from the doctor to not fift more
than 15 pound and do not sneezing, neither work for about a month,given that i got back horne,
but about a month iater i had a letter from district Court house iocate it at 5800 Wabash
Ave,Ba|tirnore MD, seeing that on the mail it was a Court appearing, given that i went to the
district Court house on the appearing date and time on court room 5, at soon i got into the Court
room, it was 1:30 afternoon and the prosecutor say, okay ai| witnesses and victims stand on the
|ine, hearing that when i got to the prosecutor, the prosecutor said to me, are you the victim, i
said yeah, prosecutor said okay this case it went to downtown court to be prosecute there so do
that is your address to contact you, i said yeah, prosecutor said and give me your phone
number.on that way probable they witt contact you, i said okay so i gave it my phone number
after that the prosecutor said, you are free to go, i said thank you, with that on mind i woke out
the Court and i whent horne, given that on August 8-20 18, after work about 6 PM, i was looking
at my voice mail and i saw a trancription from the assistant State Attorney Miss Sarah

' Simpkins,saying cover the Baltirnore City Stive___t‘tvt ceiling you in reference to a case in which
you are a victim um the defendant is Quincy t-larris um it appears that he assauited you on June
10 um this case does come in tomorrow morning at 8:30 AM, at the North Ave District Court
house Court room one if you can please give me a call back to comfirm you’re going to be there
you can reach me at 410-878-8479 again that's 410-8?8-8479 thank you and look forward to
hearing from you bye~bye....reading that but knowing that was too late to call her back i calied
anyway and i left it a message on her voice maii, next morning which was on 9*2018, i canceled
the day of work and i google the court house knowing that this Court is rare because i has to be
in court without an statement to appear in court which it is not as a normal Court does it, but with
that in maind i went to North Ave District Court House at 8:30 Atvt, as the State Attorney State,
given that when iwas in the Court room #1, a court gard said, okay everyone make it line right,
the State Attorney State, notyou can sit it i will caii, given that we all sat in the Court benches
after a few minutes the State Attorney said, okay come on the line, to check in, given the two
cases that was after me one got dismissed without the plantif being precent in oourt. and the
other case was a case about horne invation but the State attorney State that if not body see this
person cameout the house with merchandise there is not way to prove even if the defendans
say that such merchandise was took from such home, and when i got before the State attorney,

Case 1:19-cv-00861-GLR Document 1 Filed 03/22/19 Page 11 of 12

said nexti said i went to another court and it was said that this case will be seeing in downtown
to be prosecuted for such reason i can to this court handle it to her my hospital recors to prove
about and i said i have a picture in my phone the State Attorney said can i keep this recors with
me i said yes this are hospital copies to prove, the State attorney said well can you mail me that
photo in this morning this is my ernaii address and iwill call you after i findout whatwe can do
vn'th this case i said okay but in my mind the attorney automatically send me home on the way
she said to rne so i sat down on the bench traying to email to her the picture through my phone
but i could it doit so iwoke out the Court and i went home and l trayed to sent the picture
through my laptop computer but i could it achieve it, thinking in such case i saw another voice
mail from the State Attorney saying,Hi Mr.Wanda it’s, Sarah Sirnpkins l‘m Caling you about the
cage and since you’re going to hear if you check in with me this morning um and now you are
missing you please give me a call back or show back up in court in North Avenue l'd appreciate
if you can reach me at area code 434-806-2079 thankyou bye-bye, seeing that immediatelyi
call her about 12 to 15 minutes after her cal|. but notone answered not even in her office, so
given that i went back to court but the courtroom was lock, given that two guy that was sitted
ouside the courtroom #1 said to me the door is lock sir, i said and when can be open again one
of the two guys said at 1130 pm. l said okay thatks and i sat down on one of the trenches then
after i sat down in the courhouse i called her and at that time the State Attorney does answered
i said hello am Emi|io, the State attorney said hi i saw you in this morning and you are missing, i
said am here in the Court house but the door is lock, and i left because you told me that you will
call me after you find out what you goint to do whith the case, given that the State attorney said,
weil the case is dismissed because the judge did not let me continue without you been present
in court there is not more case, i said, but you gave me an order to leave on the way that you
spoke to me so now the case will go against you,the State Attorney i_aughing saying weil
maybe it is the language, i said the language do not have nothing to do with is it is on the way
the you communicate because you has to expiane onehundred per cent clear it is a Court, the
Attorney said well i been doing like this for a whi|e, i said that is not matter, i do not even have a
notice to appear in this Court the notice that i have for appear it is from another court now the
case it is againt you and i will follow a law suit against you, then the State Attorney State. well
the Case can be against the State of tvtaryiand i said whatever, then the State Attorney State
okay you can suit if you want i said thank you, then i hung up the phone, thinking about all this
happening on the way that this State Attorney’s hadle this cases in as they don't care about it,
knowing that they just can dismiss any case that get to they hand without a judge to make it a
decition this is a clear violation of the Constitution amendment 6, for such reason the same Law
Systern keep the City of Baltimore as crap with so many crimes, drugs and prostitution in
allmost all Baltirnore Streets, murders, rapers, assaulter, bandaiising arround the whole city not

g

Case 1:19-cv-00861-GLR Document 1 Filed 03/22/19 Page 12 of 12

one is working efficient puting Baltimore MD as the second City hight in crime after Chicago
i|inoisl and third is New orlean, it is a shame buti truly believe that all detectives know who is
carried guns weather legal or illegal and who it is not, they know who sell drugs and who it is
not, 90 percent or more of Baltimore Citizen do not want to see their City failing apart, perhaps it
is because the mayor of Baltimore ile is Black, because when iviFt. David dinking was New
york Mayor it was about the same a lot of drugs and prostitution on the Streets hight in crime,
the same police use to abuse a lot of people and murder many people too, etc, but when Mr,
Juliany took over ali the dark part of New York dissappeared automalicly, and i seein this City of
Baltirnore as a third world Countiy, to many crimes the City are surounding with too many
garbage all over the City Streets drugs dealers selling drugs all over the City i Just saw
secretary lvtr.Ben Carson spoken about that he is pushing to improve all US Cities but when i
come to see all this mess it seems as he do not doing nothing perhaps because the cities
inspectors do not listen, or notone |istsen here in this Cities, as i said this case it got dismissed
becase the Law System in Baltimore are notworl<ing not even 40 percent, so it need to improve
at ali levels, to became a safe City, given at the inefficient actions of the State Attorney in my
Case has left me with about $2,746.14,USD plus in debt, and one month off from work
authorized by the Hospital doctors, which it is about $350,Dollars at day which is about $1,750
at week, about $8.000 at month plus $2,746.14 in hospitals bills total $10,746.14, if i ask to all
Maryiand Citizens do this is fair for anyone, i think that everyone must follow all the law
procedures when it come to a case most those for which are working on it as police ofticer,s
courts personal and lawyers, Cities and State inspectors as weil,mayors and State Governors
as first to improve as a whote, but according what i seeing in the State of tvlaiyland improve is
not the case, and according to what i see the State ot lviaryland Maybe is Requiere to pay under
the MTCA, the State can not be held liable to Anyone person for more than $400,000 for injuries
Arising for a single incident see Nlaryland code State government section 12~104 and code of
Maryland regulations (COMAR) 25.02.01 through 25.02.07. imagin if there is a millions law suits
but in my ease it is just not more titan ]1,000, USA Do|lars but injuries should be paid becase
we do not have this bad guys in the streets it is the State and Cities Law System leaders that
are not working efficient so we this lawsuit we trying to make it work efficient perhaps they can
listen to their supiriors and begin to improve, thank you,.

